Citation Nr: 1626690	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-01 586	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the debt for an overpayment of VA compensation benefits has been properly calculated and, if there is a properly calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Army from January 1980 to July 1986.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a December 2003 determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina to reduce the payment of the appellant's VA compensation benefits to 10 percent, effective August 7, 2001, based on the appellant's incarceration for conviction of a felony.  In a decision issued in June 2006, the Board found that the reduction of the appellant's VA compensation benefits between August 1, 2001 and December 24, 2002, was improper.  The Board also found that the reduction from December 25, 2002 onward was proper.  (The Veteran did not appeal those determinations by the Board.)

The Board also remanded the appellant's claims of entitlement to a waiver of the overpayment of VA compensation benefits created by the reduction based on the appellant's incarceration and entitlement to an effective date earlier than September 20, 2004 for the creation of an apportionment for the appellant's son for the RO to issue a statement of the case (SOC).  

In December 2006, the Committee on Waivers and Compromises (COWC) at the Columbia RO issued a determination that an overpayment in the original calculated amount of $61,166.00 had been reduced as a result of the June 2006 Board decision to $24,797.00 and denied the claim for waiver.  An SOC was issued in December 2006, and the appellant perfected his appeal.  A supplemental statement of the case (SSOC) was issued by the RO in Newark, New Jersey in November 2010.  The Newark RO subsequently found, in a June 2011 determination, that the proper effective date for the apportionment was June 14, 2004. 

In June 2011, a Travel Board hearing was held at the Newark RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.  In a decision issued in March 2014, the Board found that the proper effective date for the establishment of the apportionment was December 16, 2003.  In a separate decision issued on the same day, the Board remanded the waiver issue for a recalculation of the remaining outstanding overpayment balance.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims files and the electronic file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The June 2014 Board remand directives specifically stated that the RO was to readjudicate the claim after recalculating the balance of the Veteran's outstanding overpayment of VA compensation benefits based on an effective date for the apportionment of December 16, 2003.  If the benefit sought on appeal remained denied, an SSOC was to be issued.  

The record reflects that, while the RO did process an apportionment award for the period between January 1, 2004 and the prior effective date of September 20, 2004, the RO failed to recalculate the outstanding balance.  The RO also failed to re-adjudicate the issue of entitlement to a waiver of that outstanding overpayment balance.  In addition, the evidence of record does not contain any SSOC dated after the November 2010 SSOC.  Thus, there are findings related to what the Veteran was properly owed in terms of VA compensation benefits and the amount of the overpayment outstanding that have not been addressed in an SSOC.  See 38 C.F.R. §§ 19.31, 20.1304; Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that the appellant has continually attacked the validity of the amount of the money being withheld from his VA compensation benefits in order to satisfy the debt.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The Board finds that appellant has challenged the calculation of his indebtedness.  

In light of the foregoing, the RO must address the issue of the amount of the debt in concert with the waiver claim on appeal.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two issues are inextricably intertwined because adjudication of the issue of the validity of the debt may affect the merits and outcome of an adjudication of the waiver issue.  This is because a grant or denial of a waiver presupposes the propriety of the creation of the indebtedness in the first instance.  See Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a claim is intertwined only if the RO would have to reexamine the merits of any denied claim which is pending on appeal before the Board); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, on remand the Veteran must be provided a complete accounting of the indebtedness which details the exact amount of the overpayment and how this amount was calculated.  The accounting must also reflect the date of the reduction of benefits due to incarceration, the date of the stopping of additional benefits for the appellant's first wife, the proper effective date for the start of the apportionment for the appellant's son, the restart date for full benefits, the start date for additional benefits for the appellant's second wife and each additional child and how much of the overpayment amount has been recouped from the Veteran's VA compensation benefits.  

Once the RO has adjudicated the issue of the validity of the amount of the debt, the COWC may readjudicate the Veteran's waiver claim as to any debt that is found by the RO to validly exist.  

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

In light of the above considerations, the case is remanded for the following:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the Columbia RO, the Newark RO, and any COWC.

3.  Thereafter, provide the Veteran an audit of his account in writing, which clearly shows the date of the start of benefit payments at the 100 percent rate, the amount of the compensation benefit, the date of any increase or reduction to the compensation benefit, the reason for the increase or reduction, the restart date of full benefits and the amount of the overpayment recouped from the appellant's compensation benefits each month.  

In particular, the accounting must reflect the date of the reduction of benefits due to incarceration, the date of the stopping of additional benefits for the appellant's first wife, the proper effective date for the start of the apportionment for the appellant's son, the restart date for full benefits, the start date for additional benefits for the appellant's second wife and each additional child and how much of the overpayment amount has been recouped from the Veteran's VA compensation benefits.  The audit and accompanying letter must clearly explain to the Veteran the creation of the amount of any debt or overpayment that was assessed against him.

Set forth in the record a chart reflecting for the entire period beginning December 25, 2002, and ending when payment of full VA compensation benefits was resumed:
      a. Month-by-month amounts of VA compensation benefits actually paid to the Veteran or to the Veteran and his son via apportionment as shown by a paid and due audit; and
      b. Month-by-month amounts of the Veteran's VA compensation benefits that were recouped as payment of the debt.

4.  A copy of the audit and a copy of the chart must be placed in the claims file.  The appellant must be provided an appropriate opportunity to respond.

5.  Following completion of the above-referenced development, determine whether the appellant's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  Set forth in detail the bases for the calculation of the amount of the debt.  


6.  Inform the Veteran of:
      a. The determination as to the creation and calculation of any indebtedness; and
      b. His appellate rights as they pertain to such determination.

If he files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the Veteran and his representative must be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal.  

7.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.

8.  If the decision of the COWC remains adverse to the Veteran, then he and his representative must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

